Citation Nr: 1639640	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  05-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1, service-connected degenerative arthritis of the left and right knees with meniscal tears, and/or service-connected frostbite injuries of the left and right feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In May 2009, the Veteran testified before a Veterans Law Judge (VLJ) at the Las Vegas RO.  The VLJ who conducted this hearing is no longer with the Board.  In May 2013, the Veteran testified at a Board hearing at the Las Vegas RO before the undersigned VLJ.  A transcript of that hearing is currently associated with the Veteran's Virtual VA file but not his VBMS file.  

In February 2015, the Board sent the Veteran a letter advising him that the VLJ who had conducted the May 2009 Board hearing was no longer employed by VA and that he had the right to request an additional Board hearing.  In a March 2015 letter, the Veteran apparently declined the opportunity to attend another Board hearing, stating that:  

So, it is my sole responsibility to (Officially Inform You) that an (Immediate Correction Must Be Made Regarding My Current Claims) due to the (Fact That All My Current BVA Appeals) Must Be Based On My Last And Most Current Appeal & BVA Judge Hearing That Was Held That I Attended On (May 13th 2013) Before An Entirely (New BVA Judge) And I Have Two (Witnesses To This Fact) As Stated Earlier In This Complaint And For The Record, That (BVA Judge Is Still Employed By The BVA And As The Rules Stated Under Title-38 USC & 7107; 38 CFR & 20.707) Does State The Law Requires That The Judge Who Conducts A Hearing On An Appeal Must Participate In (Any Decision Making) On That Appeal!  And furthermore This (Also Applies to All Current BVA Judge Hearing Audio/Video Tape Transcripts With All My Current Appeal Claims & Issues Must BE Applied That Was Taken During My Most Current BVA Judge Hearing From (May 13, 2013)...So I m [sic] (Officially Requesting That This (Intentional VA Erroneous Attempt To Place My BVA Appeals In The Hands of Another "Corrupt Hand Pick BVA Judge" Be Immediately Stopped!

In June 2015, the Board denied the Veteran's claim of entitlement to service connection for a bilateral hip disorder.  The Veteran submitted an appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the portion of the Board's June 2015 decision that denied service connection for a bilateral hip disability.  The claim has been returned to the Board for action consistent with the directives of the Court's June 2016 JMPR.  

In June 2015, the Board remanded the issues of entitlement to service connection for sleep apnea, diabetes mellitus, a respiratory disability, and sinusitis, and the issues of entitlement to higher ratings for frostbite injury of the left and right feet, a bilateral foot fungus, degenerative arthritis of the left and right knees with meniscal tears, bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease (lumbar spine disability), and radiculopathy of the right and left legs.  The development ordered for these claims has not been completed.  Thus the issues are not before the Board at this time.    

Next, as noted by the Board in June 2015, at his May 2013 Board hearing, the Veteran alleged that a September 1987 RO determination denying an increased rating for a fungus infection of the feet, as well as service connection for a low back disability, a knee disability, and residuals of bilateral frozen feet, was clearly and unmistakably erroneous.  Additionally, at his May 2013 hearing and again in an April 2014 statement, the Veteran appeared to raise a claim of service connection for residuals of frostbite injuries to "Both Ankles & Upper Leg Areas Extending from the Ankles Up To Both Upper Shins Areas & Both Upper Legs Calf Areas."  The record currently available to the Board contains no indication that the Agency of Original Jurisdiction (AOJ) has adjudicated these issues.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted by the Court in the June 2016 JMPR, when the Veteran submitted his claim of entitlement to service connection for a bilateral hip disorder, he stated that his VA doctor had informed him that his service-connected back disorder caused his hips to wear out, leading to arthritis in the hips.  In the October 2009 claim, the Veteran listed his doctor as Dr. GM.  At the May 2013 Board hearing, the Veteran's brother testified that a VA doctor informed the Veteran that his service-connected back disorder caused the development of hip problems.  In such circumstances, it is proper to suggest the "submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  See 38 C.F.R. § 3.103(c)(2) (2015); see also Bryant v.  Shinseki, 23 Vet.App. 488 (2010).  

To that end, the VA must advise the Veteran that evidence like an opinion from the VA doctor or Dr. GM linking his bilateral hip disorder to his service-connected low back disorder, is the type of evidence needed to substantiate his claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, reasonable efforts must be made to develop this opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he should attempt to develop an opinion from any physician who linked the Veteran's bilateral hip disorder to his service-connected low back disorder, to include Dr. GM, or his VA doctor.  Inform the Veteran that this is the type of evidence necessary to substantiate his claim.  For clarity, the Veteran referred to a doctor in his October 2009 claim and at his May 2013 hearing.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




